DETAILED ACTION
Acknowledgements
This communication is in response to Applicant’s communications filed on 12 April 2021.  No claims have been amended, added or canceled.  Rejections made under double patenting in the last office action have been withdrawn in view submission of terminal disclaimer.  Claims 1-12 and 14-27 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record (Hazam et al, US Pub. No. 2014/0279415 A1, in view of Smith et al, US Pub. No. 2010/0125495 A1) teaches a computer-implemented method of using a graphical user interface (GUI) for transferring value from first accounts to second accounts, the method comprising:
storing first data on first accounts in a first data store wherein the first data comprises first identity data sufficient to identify one of the first accounts and at least one of first summary names that identifies a first account summary for the one of the first accounts;
storing second data on second accounts in a second data store wherein the second data comprises second identity data sufficient to identify one of the second accounts and one of second summary names that identifies a second account summary for the one of the second accounts;
communicating, by a processor, via the GUI the at least one of the first summary names in a first display space, wherein the first display space, a first previous display space, and a first next display space are visually connected;
communicating, by the processor, on the GUI the at least one of the second summary names in a second display space, wherein the second display space, a second previous display space, and a second next display space are visually connected;
accepting an input via the GUI of a transfer value from the one of the first accounts as indicated by the at least one of the first summary names in the first display space to the one of the second accounts as indicated by the at least one of the second summary names in the second display space;
accepting a first input on the first display space via the GUI wherein the first input moves the first account summary to the first previous display space or to the first next display space;
accepting a second input on the second display space via the GUI wherein the second input moves the second account summary to the second previous display space or to the second next display space;wherein in response to the first input on the first display space, the first account summary is illustrated on the GUI as moving from the first previous display space to the first display space or from the first next display space to the first display space;wherein in response to the second input, the second account summary is illustrated as moving from the second previous display space to the second display space or from the second next display space to the second display space; and
executing, by the processor, the transfer value to move from the one of the first accounts as indicated by the at least one of the first summary names in the first display space to the one of the second accounts as indicated by the at least one of the second summary names in the second display space when the one of the first accounts in the first display space is in alignment with the one of the second accounts in the second display space.

Even though, the prior art of record teaches the above-mentioned features, the prior art of record fails to teach a computer-implemented method of using a graphical user interface (GUI) for transferring value from first accounts to second accounts, the method including:
in response to the first input on the first display space, the first account summary is illustrated on the GUI as moving from the first previous display space to the first display space or from the first next display space to the first display space,wherein the first account summaries move through the first account display space in a decelerating fashion (emphasis added); andin response to the second input, the second account summary is illustrated as moving from the second previous display space to the second display space or from wherein the second account summaries move through the second account display space in a decelerating fashion (emphasis added).

For these reasons claims 1, 25 and 26 are deemed to be allowable over the prior art of record and claims 2-12, 14-24 and 27 are allowed by dependency on allowed claims.  Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330.  The examiner can normally be reached on 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EDWARD J BAIRD/Primary Examiner, Art Unit 3692